Citation Nr: 1608862	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  09-05 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent prior to February 19, 2014, and in excess of 40 percent thereafter, for service-connected varicose veins of the left leg with a history of thrombophlebitis.

2.  Entitlement to an evaluation in excess of 10 percent prior to February 19, 2014, and in excess of 40 percent thereafter, for service-connected varicose veins of the right leg with a history of thrombophlebitis.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1951 to June 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Montgomery, Alabama currently has jurisdiction of this matter.

The Veteran requested a Board hearing, but, in a November 2015 submission, prior to the date of the hearing, the Veteran withdrew the request for a hearing.  The Board may proceed to the merits without a hearing.  38 C.F.R. § 20.702(e) (2015).

Evidence has been received subsequent to the final consideration of the claims by the RO, but the Veteran's representative waived RO consideration of that evidence in February 2016.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2015).

The Veteran originally appealed six issues, including the three listed above as well as claims of entitlement to service connection for bilateral hearing loss, arthritis, and a dental condition.  The hearing loss claim was granted, so is no longer on appeal.  The Veteran withdrew his appeals with respect to arthritis and a dental condition in a September 2011 statement.  Withdrawal of an appeal prior to transfer to the Board is effective when received by the agency of original jurisdiction (AOJ), here in April 2009.  See 38 C.F.R. § 20.204(c).  The arthritis and dental condition claims are not before the Board.

The issue of entitlement to service connection for a heart disability (including arrhythmia and coronary artery disease) has been raised by the record in an December 2009 letter from the Veteran's private physician (received by VA June 4, 2010), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the period on appeal, the symptoms of the Veteran's service-connected varicose veins (with thrombophlebitis) of both legs have included persistent edema, stasis pigmentation, and eczema with intermittent ulceration.  The Veteran also has had intermittent ulceration of the left leg, but not persistent ulceration. 

2.  The Veteran has tinnitus that, at least as likely as not, is related to his service-connected hearing loss and/or acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but no more, for varicose veins of the left leg with a history of thrombophlebitis have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7120-7121 (2015).

2.  The criteria for a rating of 40 percent, but no more, for varicose veins of the right leg with a history of thrombophlebitis have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7120-7121 (2015).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in November 2006 and February 2008.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  So, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  The Veteran underwent relevant VA examinations in December 2006 and October 2011.  The record also includes February 2014 Disability Benefits Questionnaire (DBQ) completed by the Veteran's treating physician.  The examinations and opinions are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not alleged that the examinations or resulting opinions were inadequate.  VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In conclusion, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

III.  Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  While the assignment of separate evaluations for separate and distinct symptomatology is not precluded, it is only permitted where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

The Veteran has argued that he is entitled to separate ratings for varicose veins (DC 7120) and for thrombophlebitis (DC 7121) for each leg.  However, the rating criteria under the two diagnostic codes (DC 7120 and DC 7121) are identical.  "[E]valuation of the same manifestation [e.g. edema with stasis pigmentation] under different diagnoses [is] to be avoided."  38 C.F.R. § 4.14; see also Esteban, 6 Vet. App. 262.  The rule against pyramiding precludes the Veteran from obtaining separate ratings under both DC 7120 and DC 7121 for his leg conditions.

Varicose veins and post-phlebitic syndrome of any etiology are evaluated under the Schedule of Ratings - Cardiovascular System found in 38 C.F.R. § 4.104.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7120-7121 (2015).

A noncompensable rating is warranted for asymptomatic palpable or visible varicose veins.

A 10 percent rating is warranted for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking with symptoms relieved by elevation of extremity or compression hosiery.

A 20 percent rating is warranted where there is persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.

A 40 percent rating is warranted where there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.

A 60 percent rating is warranted where there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.

A 100 percent rating is warranted where there is massive board-like edema with constant pain at rest.

The Veteran filed his claim for an increased rating on August 11, 2006, therefore, the period under consideration begins on that date.  See 38 C.F.R. § 3.400(o).  The Board has, however, reviewed all of the medical evidence since the prior rating decision.

The Veteran underwent a VA examination in December 2006 to evaluate his varicose veins.  The examiner determined that the Veteran had visible varicose veins in the right leg.  The report is somewhat unclear regarding whether the Veteran had persistent edema and/or stasis pigmentation in the right leg.  See December 2006 VA Examination Report ("In the right lower extremity he has mild swelling, mild stasis pigmentation in the foot but no both [sic] leg edema or eczema...He has status pigmentation in the right leg medially from the medial part of the left leg down in to the foot and also has eczema, but there is no ulceration.  He has mild edema present, but it is not both legs.").  With respect to the left leg, the examiner noted palpable varicose veins, persistent edema, and stasis pigmentation.  The Veteran also used compression stockings and had symptoms of pain in both legs and feet while walking or standing for long periods.  He also had some pain in both legs at rest.

Private treatment records post-dating the 2006 VA examination document edema and hyperpigmentation of both lower extremities.  See, e.g., October 2007 Private Progress Note ("He has some 2+ edema with chronic venous stasis changes.  no ulcerations or inflammation."); June 2008 Private Progress Note (documenting bilateral hyperpigmentation and also noting wound on left inner ankle); July 2008 Private Progress Note (same and indicating "edema controlled" and "severe varicosities"); March 2009 Private Progress Note (discussing "complications with attendant thrombosis and lower extremity edema, the latter of which continues to this day"); see also November 2010 Private Venous Reflux Study (noting venous reflux in left and right lower extremities and identifying "clinical problem" as edema).

In October 2011, the Veteran underwent another VA examination.  The examiner diagnosed varicose veins and/or post-phlebitis syndrome of both legs.  Symptoms common to both legs included aching and fatigue after prolonged standing or walking, symptoms relieved by elevation of extremity, symptoms relieved by compression hosiery, and intermittent edema of extremity.  With respect to the right leg, the examiner noted asymptomatic palpable and visible varicose veins.  With respect to the left leg, the examiner noted persistent stasis pigmentation or eczema, intermittent ulceration, persistent subcutaneous induration, and constant pain at rest.

Private treatment records thereafter indicate bilateral edema and hyperpigmentation, as well as occasional ulceration on the left lower extremity.  See, e.g., October 2013 Private Progress Note ("Hemosiderin Staining, 3+ pitting edema, area of warmth medially (left)").

On a February 2014 Disability Benefits Questionnaire (DBQ), the Veteran's treating physician indicated, with respect to both legs, asymptomatic palpable and visible varicose veins, aching and fatigue in legs after prolonged standing or walking, some relief of symptom by elevation of extremity and/or compression hosiery.  The physician also indicated (bilaterally) incipient stasis pigmentation or eczema, persistent stasis pigmentation or eczema, and persistent edema that is incompletely relieved by elevation of extremity.  The physician noted intermittent ulceration on the left.  He left unchecked the box for "persistent subcutaneous induration."

Subsequent private treatment records again document both persistent edema and stasis pigmentation.  See December 2014 Private Progress Note ("Extremities have significant pedal edema which is chronic."); December 2014 Private Progress Note ("bilateral 2+ pitting edema, Color change consistent with chronic PVD noted to BLE").

The above evidence establishes that the Veteran has persistent edema and persistent stasis pigmentation of both legs.  Although the records establish stasis pigmentation in the left leg throughout the appeal period, there is some ambiguity regarding when the stasis pigmentation had onset in the right leg.  The December 2006 VA examination report is unclear regarding whether there was or was not right leg stasis pigmentation, but by June 2008 the Veteran's medical records establish persistent hyperpigmentation bilaterally.  Moreover, the December 2006 VA examination report definitely identifies stasis pigmentation on the right foot (and possibly ankle) due to the leg condition.  Given this evidence and being mindful of the Board's duty to resolve all doubt in favor of the Veteran, the Board finds that the Veteran's service-connected varicose veins caused persistent edema and stasis pigmentation bilaterally throughout the appeal period.  Gilbert, 1 Vet.App. at 53-56.  Therefore, he met the criteria for a 40 percent rating in each leg as of the date of his claim, August 11, 2006.

The criteria for a 60 percent rating are:  "persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration."  See 38 C.F.R. § 3.104, DC 7120-21; see also Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (use of conjunctive "and" indicates all criteria must be met).  

The Veteran has persistent edema, so meets the first portion of the criteria ("persistent edema or subcutaneous induration").  See October 2011 VA Examination (also indicating subcutaneous induration on the left).  The Veteran has stasis pigmentation of both lower extremities, so the second element of the criteria for a 60 percent rating is also met.  

However, the evidence does not show that the Veteran has had persistent ulceration of either extremity.  Rather, the Veteran has had intermittent ulceration of the left extremity.  See October 2011 VA Examination; February 2014 DBQ.  Intermittent ulceration is expressly contemplated by the 40 percent rating criteria.  Because the Veteran does not have persistent ulceration, he has not met the criteria for a 60 percent rating during any portion of the appeal period.  Camacho, 21 Vet. App. at 366.  Given the evidence and the rating criteria, the Board finds that the Veteran also does not more closely approximate the criteria for a 60 percent rating.  Rather, his symptoms closely align with the 40 percent criteria.

The evidence is wholly against finding that the Veteran has massive board-like edema with constant pain at rest, so he does not meet the criteria for a 100 percent rating for either leg.  While there is some indication of pain at rest, the private treatment records, VA examinations, and February 2014 DBQ establish that the Veteran does not have board-like edema.  Moreover, the evidence also indicates that the functional limitations primarily involve limitations on the length of time the Veteran can stand and walk.  Consequently, the Board finds the pain at rest alone is insufficient to "more closely approximate" the criteria for a 100 percent rating under DCs 7120-7121.

The Veteran's varicose vein (and thrombophlebitis) symptoms most closely approximate the criteria for a 40 percent disability rating.  38 C.F.R. § 4.104, DC 7120-7121 (2015); Gilbert, 1 Vet. App. at 53-56.  Accordingly, the Board grants entitlement to a disability rating of 40 percent, but no higher, for service-connected varicose veins of the left leg beginning August 11, 2006.  The Board also grants entitlement to a disability rating of 40 percent, but no higher, for service-connected varicose veins of the right leg beginning August 11, 2006.  To the extent the Veteran has requested ratings higher than 40 percent, his claims are denied.





Entitlement to an Extraschedular Rating

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The evidence of this case does not show an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's varicose veins with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

His reported symptoms are specifically encompassed by those listed in the applicable schedular rating criteria. The Board has considered all of the Veteran's symptoms in assigning a schedular evaluation and those symptoms are reasonably described by the relevant schedular criteria.  Higher ratings were available, but the Board determined they were not warranted.

The Veteran is also service-connected for prostate cancer (60 percent), bilateral hearing loss (10 percent), ethmoid sinusitis (noncompensable), appendectomy (noncompensable), erectile dysfunction (noncompensable), and, as discussed below, tinnitus (10 percent).  His current combined rating is 90 percent.  

The Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In making this determination, the Board notes that his primary functional limitation due to the varicose vein conditions is with respect to prolonged standing and walking.  His schedular ratings adequately compensate for those limitations.  The individually assigned schedular ratings (which now combine to 90 percent) adequately reflect his overall level of disability.

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for his service-connected varicose veins is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 118-19.

IV.  Service Connection:  Tinnitus

The Veteran claims entitlement to service connection for tinnitus.  He alleges that his current tinnitus is due to in-service noise exposure and had onset during his active service.  He has previously been service-connected for bilateral hearing loss.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service disease or injury and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's claim relates to tinnitus which is encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a).  See M21-1MR, Part III.iv.4.B.12.a. (noting "other organic diseases of the nervous system" includes sensorineural hearing loss and tinnitus).  Therefore, the Board will apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the Veteran's claim.

VA has previously conceded exposure to in-service acoustic trauma, so the in-service element of the Veteran's claim is met.  See August 2013 Rating Decision (granting entitlement to service connection for bilateral hearing loss).  Moreover, the medical evidence establishes a current diagnosis of tinnitus.  See, e.g., October 2011 VA Examination.  Therefore, that element of his service connection claim is also met.  The remaining element is a causal nexus between his current tinnitus and the in-service acoustic trauma.  Shedden, 381 F.3d at 1167.

While the October 2011 VA examiner opined that it was less likely than not that the Veteran's tinnitus was the result of in-service acoustic trauma, the rationale for that opinion was that the Veteran "reported tinnitus over the past 20 years, but not prior to that time."  However, elsewhere, the examiner indicates that the Veteran had stated that the condition had been present "for at least 20 years."  In his submissions, the Veteran has contended he had onset of tinnitus during his active service.  See, e.g., January 2016 Appellant's Brief. 

The October 2011 VA examiner's rationale is insufficient.  Where the Veteran has been granted entitlement to service connection for bilateral hearing loss, an examiner must discuss the relationship between hearing loss and tinnitus.  See Fountain v. McDonald, 27 Vet.App. 258, 275 (Feb. 9, 2015) (discussing correlation between hearing loss and tinnitus and the need for medical opinions to address any medical connection between the two where both are diagnosed); see also VA Fast Letter 08-10 (Apr. 17, 2008) ("[i]f hearing loss is also present, the audiologist must provide an opinion about the association of tinnitus to hearing loss"); VA Training Letter 10-02 at F.5.b.1. ("If the examiner states that tinnitus is a symptom that is associated with [service-connected] hearing loss, the tinnitus should be service connected and separately evaluated...").  The VA examiner failed to discuss the relationship between the two auditory conditions, so the opinion is inadequate and the Board assigns it no probative weight.

While the available medical opinion does not provide probative weight in favor of finding a causal nexus, the Veteran's own lay observations regarding onset constitute relevant evidence regarding etiology.  After all, the Veteran is competent to report symptoms observable to a layperson (e.g. ringing in the ears).  Davidson, 581 F.3d at 1316; King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).

The Veteran is service-connected for bilateral hearing loss, he has provided competent evidence of onset of ringing in the ears in service, and there is no contrary evidence with any probative weight.  The Board finds that the evidence is in equipoise regarding the issue of whether the Veteran's tinnitus had onset in or was otherwise caused by his active service.

Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails." Gilbert, 1 Vet. App. 53-56 (holding also that the benefit of the doubt applies to each material issue).  Accordingly, entitlement to service connection for tinnitus is granted.









	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a 40 percent evaluation, but no higher, for service-connected varicose veins of the left leg with a history of thrombophlebitis, is granted beginning August 11, 2006, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 40 percent for service-connected varicose veins of the left leg with a history of thrombophlebitis for any time during the appeal period is denied.

Entitlement to a 40 percent evaluation, but no higher, for service-connected varicose veins of the right leg with a history of thrombophlebitis, is granted beginning August 11, 2006, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 40 percent for service-connected varicose veins of the right leg with a history of thrombophlebitis for any time during the appeal period is denied.

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


